 1                                                                   The Hon. Richard A. Jones
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7
      UNITED STATES OF AMERICA,                           NO. CR18-174-RAJ
 8
                                Plaintiff,
 9                                                        PRELIMINARY ORDER
                          v.                              OF FORFEITURE
10
11
      JOSE VERDUZCO URIAS,
12
13                             Defendant.

14
15
16          THIS MATTER comes before the Court on the United States’ Motion for Entry of
17 a Preliminary Order of Forfeiture seeking to forfeit to the United States Defendant Jose
18 Verduzco Urias’s interest in the following property:
19          • One Savage 67E 12 gauge shotgun, no serial number, and any associated
              ammunition.
20
21          The Court, having reviewed the papers and pleadings filed in this matter, hereby
22 FINDS that entry of a Preliminary Order of Forfeiture is appropriate because of the
23 following:
24          • The above-identified property is forfeitable pursuant to 21 U.S.C. § 853(a) as
25              proceeds of, and/or facilitating property for, an offense to which the Defendant
26              pleaded guilty, namely, Conspiracy to Distribute Controlled Substances, in
27              violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846 (Dkt. No. 252, ¶ 1);
28
     Preliminary Order of Forfeiture - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Jose Verduzco Urias, CR18-174-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          • In the Plea Agreement the Defendant entered on January 7, 2019, he agreed to
 2               forfeit his interest in the above-identified firearm (Id., ¶ 13); and
 3          • The evidence in the record has established the requisite nexus between the
 4               above-identified property and the offense of conviction, pursuant to Federal
 5               Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b)(1)(B).
 6
 7          NOW, THEREFORE, THE COURT ORDERS:
 8          1)      Pursuant to 21 U.S.C. § 853(a), the Defendant’s interest in the above-
 9 identified property is fully and finally forfeited, in its entirety, to the United States;
10          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
11 become final as to the Defendant at the time he is sentenced, it will be made part of the
12 sentence, and it will be included in the judgment;
13          3)      The United States Department of Justice, and/or its authorized agents or
14 representatives, shall maintain the above-identified property in its custody and control
15 until further order of this Court;
16          4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
17 United States shall publish notice of this Preliminary Order and the United States’ intent
18 to dispose of the property as permitted by governing law. The notice shall be posted on
19 an official government website—www.forfeiture.gov—for at least 30 days. For any
20 person known to have alleged an interest in the above-identified property, the
21 United States shall also, to the extent possible, provide direct written notice to that
22 person. The notice shall state that any person, other than the Defendant, who has or
23 claims a legal interest in the above-identified property must file a petition with the Court
24 within 60 days of the first day of publication of the notice (which is 30 days from the last
25 day of publication), or within 30 days of receipt of direct written notice, whichever is
26 earlier. The notice shall advise all interested persons that the petition:
27               a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
28                  interest in the property;
     Preliminary Order of Forfeiture - 2                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Jose Verduzco Urias, CR18-174-RAJ
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1               b. shall be signed by the petitioner under penalty of perjury; and
 2               c. shall set forth the nature and extent of the petitioner’s right, title, or interest
 3                  in the property, as well as any facts supporting the petitioner’s claim and
                    the specific relief sought;
 4
 5          5)      If no third-party petition is filed within the allowable time period, the
 6 United States shall have clear title to the property, and this Preliminary Order shall
 7 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
 8          6)      If a third-party petition is filed, upon a showing that discovery is necessary
 9 to resolve factual issues presented by that petition, discovery may be conducted in
10 accordance with the Federal Rules of Civil Procedure before any hearing is conducted on
11 the petition. Following adjudication of any third-party petitions, the Court will enter a
12 Final Order of Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n),
13 reflecting that adjudication; and
14          7)      The Court will retain jurisdiction for the purpose of enforcing this
15 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
16 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
17 Fed. R. Crim. P. 32.2(e).
18          DATED this 1st day of April, 2019.
19
20
21
                                                          A
                                                          The Honorable Richard A. Jones
22                                                        United States District Judge
23
24
25
26
27
28
     Preliminary Order of Forfeiture - 3                                       UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Jose Verduzco Urias, CR18-174-RAJ
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
